                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

PAMELA WASHINGTON,                  )
                                    )
                  Plaintiff,        )
v.                                  )
                                    )
THE CHARLOTTE-MECKLENBURG           )                 Civil Action No. 3:19-cv-95
HOSPITAL AUTHORITY d/b/a ATRIUM )
HEALTH f/k/a CAROLINAS              )
HEALTHCARE SYSTEM,                  )
                                    )
                  Defendant.        )
___________________________________ )

                                      NOTICE OF REMOVAL

         Defendant The Charlotte-Mecklenburg Hospital Authority d/b/a Atrium Health f/k/a

Carolinas HealthCare System (hereafter “Atrium”) hereby removes Case No. 19-CVS-558 from

the Superior Court for Mecklenburg County, North Carolina, to the United States District Court

for the Western District of North Carolina pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, and

as grounds for its removal states as follows:

                                        Statement of the Case

         1.        January 28, 2019, Pamela Washington filed a Complaint in the Superior Court for

Mecklenburg County, North Carolina styled Pamela Washington v. The Charlotte-Mecklenburg

Hospital Authority d/b/a Atrium Health f/k/a Carolinas HealthCare System, Case No. 19-CVS-

558 (the “State Court Action”). A copy of the Complaint is attached as Exhibit A hereto.

         2.        Atrium was served with the Delayed Service of Complaint and Complaint on

January 29, 2019.




4850-9346-8038.3                                  1

              Case 3:19-cv-00095-DCK Document 1 Filed 02/27/19 Page 1 of 4
         3.        In this action, Plaintiff alleges “discrimination and retaliation based on Plaintiff’s

sex and race in violation of Title VII of the Civil Rights Act of 1964, as amended, (“Title VII”);

and discrimination and retaliation based on Plaintiff’s disability in violation of Title I of the

Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”).” (See, e.g., Exhibit A

at ¶ 9). Title VII and the ADAAA are federal statutes that prohibit various forms of employment

discrimination.

                                     Federal Question Jurisdiction

         4.        This Court has original jurisdiction over this matter under 28 U.S.C. § 1331,

because Plaintiff has stated that her Complaint is brought pursuant to federal law.

         5.        Plaintiff’s Complaint clearly alleges discrimination and retaliation based on

Plaintiff’s sex and race in violation of Title VII of the Civil Rights Act of 1964, as amended and

discrimination and retaliation based on Plaintiff’s disability in violation of Title I of the

Americans with Disabilities Act Amendments Act of 2008. (See Exhibit A, Counts I and II). As

a result, Plaintiff’s Complaint arises under federal law, and is therefore removable as falling

within this Court’s subject-matter jurisdiction. See 28 U.S.C. §§ 1331 and 1441.

                   All Procedural Requirements for Removal Have Been Satisfied

         6.        Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the process,

pleadings, orders, and documents from the State Court Action which have been served upon

Atrium are being filed with this Notice of Removal.

         7.        This Notice of Removal has been filed within 30 days of the date that Atrium was

served with the Delayed Service of Complaint and the Complaint in this matter. Removal is

therefore timely in accordance with 28 U.S.C. § 1446(b).




4850-9346-8038.3                                     2

              Case 3:19-cv-00095-DCK Document 1 Filed 02/27/19 Page 2 of 4
         8.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)

because the U.S. District Court for the Western District of North Carolina is the federal judicial

district embracing the Superior Court for Mecklenburg County, North Carolina, where the State

Court Action was originally filed and is currently pending.

         9.        Defendants will file and serve notice of this removal as required by 28 U.S.C. §

1446(d).

                                             Conclusion

         By this Notice of Removal, Defendant does not waive any objections it may have as to

jurisdiction or venue, or any other defenses or objections that it may have to this action.

Defendant intends no admission of fact, law or liability by this Notice, and expressly reserves all

defenses, motions and/or pleas.

         Respectfully submitted this 27th day of February, 2019.


                                                       /s/ Kevin Parsons
                                                       NC Bar No. 19226
                                                       /s/ Philip Hinson
                                                       NC Bar No. 42907
                                                       Lewis Brisbois Bisgaard & Smith LLP
                                                       15801 Brixham Hill Avenue, Suite 550
                                                       Charlotte, NC 28277
                                                       Phone: 704-926-3758
                                                       Fax: 704-557-9932
                                                       Kevin.Parsons@lewisbrisbois.com
                                                       Philip.Hinson@lewisbrisbois.com

                                                       Attorneys for Defendant




4850-9346-8038.3                                   3

              Case 3:19-cv-00095-DCK Document 1 Filed 02/27/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing “NOTICE OF REMOVAL”

in the above-captioned proceeding has been served this by first class mail, postage prepaid upon

the following:

                       Margaret Behringer Maloney, N.C. Bar 13253
                       Jennifer Dianne Spyker, N.C. Bar 46048
                       MALONEY LAW & ASSOCIATES, PLLC
                       1824 East Seventh Street
                       Charlotte, NC 28204
                       mmaloney@maloneylegal.com
                       jspyker@maloneylegal.com
                       Telephone:     704-632-1622
                       Facsimile:     704-632-1623
                       Attorneys for Plaintiff


         This the 27th day of February, 2019.



                                                    /s/ Kevin V. Parsons
                                                    /s/ Philip A. Hinson




4850-9346-8038.3                                4

             Case 3:19-cv-00095-DCK Document 1 Filed 02/27/19 Page 4 of 4
